                       Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 1 of 7


AO 245B (Rev. 02/18} Judgment in a Criminal Case
                      Sheet 1




                IN THE United States District Court FOR THE
                                                WESTERN DISTRICT OF OKLAHOMA

              UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                 V.


                                                                                  Case Number:            CR-18-00196-001-HE
                  OWEN HENRY LONG, JR.,
         a/k/a Owen Henry Long, a/k/a Ardmore,                                    USM Number:             32301-064

                                                                                  David B Autry, Esq.,
                                                                                  Defendant's Attorney

THE DEFENDANT:
I I pleaded guilty to count(s)
□ pleaded nolo contendere to count(s)
     which was accepted by the court.
     was found guilty by jury verdict on count 1 of the 3 count indictment returned July 17. 2018
     after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                            Offense Ended              Count


21 U.S.C. §§§ 841(a)(1):
                                                                                                              June 22, 2018
(b)(1)(B) & 2                   Possession With Intent to Distribute; Aiding and Abetting




      The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
I I The defendant has been found not guilty on count(s)
13 Counts      2 and 3 were found as mistrial by jury.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         August 28. 2019
                                                                         Date of Imposition of Judgment




                                                                                    STATES DISTRICT JUDGE




                                                                         Date Signed
                       Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 2 of 7



AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                        Judgment — Page   2       of
  DEFENDANT:                   Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
 CASE NUMBER:                  CR-18-00196-001-HE


                                                         IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
          Three-hundred and forty (340) months.

      S     The court makes the following recommendations to the Bureau of Prisons:

           It is recommended the defendant participate in the Federal Bureau of Prisons Inmate Financial Responsibility Program at a rate
          determined by Bureau of Prisons staff in accordance with the program.

           1.        The court further recommends, if eligibl^a facility at Butner, North Carolina; and
          2.         That defendant participate in the Bureau of Prisons Residential Drug Abuse Program(RDAP).

      S    The defendant is remanded to the custody of the United States Marshal.

      □    The defendant shall surrender to the United States Marshal for this district:
           □    at                               □ a.m.       □ p.m.         on                                               .
           □    as notified by the United States Marshal.

      □    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □    By 2 p.m. on
           □    as notified by the United States Marshal.
           □    as notified by the Probation or Pretrial Services Office.


                                                                RETURN

  I have executed this judgment as follows:




          Defendant delivered                                                              .
          on


 at                                                , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL




                                                                            By
                                                                                  Deputy U.S. Marshal
                      Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 3 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                    Sheet 3 — Supervised Release

                                                                                              Judgment—Page         3   of
DEFENDANT:                Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
CASE NUMBER:              CR-18-00196-001-HE


                                                   SUPERVISED RELEASE

Upon release from imprisonment, defendant will be on supervised release for a term of: four(4) vears.



                                                   MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            I I The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                of future substance abuse,(check if applicable)
4. Q You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
          restitution,(check if applicable)
          You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
          You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et
6.        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
          location where you reside, work, are a student, or were convicted of a qualifying offense,(check if applicable)
7. []You must participate in an approved program for domestic violence,(check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.
                     Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 4 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                           Judgment—          4     of
DEFENDANT;                Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
CASE NUMBER:              CR-18-00196-001-HE

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
    of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
    within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
   how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
   from the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
   living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
   change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
   the probation officer within 72 hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
   officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses
   you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
   officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your
   position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
   probation officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
   been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
    such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
     may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Oniy
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at: www.uscourts.aov.


Defendant's                                                                                        Date
Signature
                    Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 5 of 7

AO 245B(Rev. 02/18) Judgment in a Criminal Case ■
                     Sheet 3B— Supervised Release

                                                                                     Judgment—Page   5   of
DEFENDANT:              Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
CASE NUMBER:            CR-18-00196-001-HE


                                    SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a program of mental health aftercare at the direction of the probation officer.
The court may order that the defendant contribute to the cost of services rendered (copayment)in an amount to be
determined by the probation officer based on the defendant's ability to pay.


The defendant must submit to a search of his person, property, electronic devices or any automobile under his
control to be conducted in a reasonable manner and at a reasonable time,for the purpose ofdetermining possession,
or evidence of possession, of firearms, controlled substances, drug paraphernalia, and/or drug trafficking, at the
direction ofthe probation officer upon reasonable suspicion. Further, the defendant must inform any residents that
the premises may be subject to a search.

The defendant shall participate in a program of substance abuse aftercare at the direction of the probation officer
to include urine, breath, or sweat patch testing; and outpatient treatment. The defendant shall totally abstain from
the use ofalcohol and other intoxicants both during and after completion ofany treatment program. The defendant
shall not frequent bars, clubs, or other establishments where alcohol is the main business. The court may order
that the defendant contribute to the cost of services rendered (copayment) in an amount to be determined by the
probation officer based on the defendant's ability to pay.

The defendant shall not associate with any known gang members.
                       Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 6 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                Judgment — Page       6     of
  DEFENDANT:                     Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
  CASE NUMBER:                   CR-18-00196-001-HE


                                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                                                SDS                     Restitution
  TOTALS          $ 100.00                    $ 0.00                         $ 0.00                  $ 0.00


 □ The determination of restitution is deferred until                   An Amended Judgment in a Criminal Case (AO 245C) will be entered
    after such determination.


 j—I The defendant must make restitution (including community restitution) payments to the U.S. Court Clerk, 200 N.W. 4th Street,
    Oklahoma City, OK 73102, to be distributed to the payees in the amounts listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
    in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
    paid before the United States is paid.

 Name of Pavee                               Total Loss**                      Restitution Ordered                Prioritv or Percentaae




TOTALS

I I Restitution amount ordered pursuant to plea agreement $
I I The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
    before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet
    6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    I I the interest requirement is waived for the           Q A"® CD restitution.

    I I the interest requirement for the Q fine              Q restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110,110A, and 113A of Title 18 for offenses committed on or
after September 13,1994, but before April 23,1996.
                        Case 5:18-cr-00196-HE Document 115 Filed 08/29/19 Page 7 of 7


AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 — Schedule of Payments

                                                                                                      Judgment — Page        7     of
  DEFENDANT:                Owen Henry Long, Jr., a/k/a Owen Henry Long; a/k/a Ardmore
 CASE NUMBER:               CR-18-00196-001-HE
                                                     SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
  A          Lump sum payment of $ 100.00                      due immediately.

             n not later than                                      , or
             I      in accordance with     □ c,         □ D,        □      E,or    □ F below; or
  B    13 Payment to begin immediately (may be combined with                               CH C,          CH D, or      [U F below); or
  C    n Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $                                          over a period of
                           (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or
  D    n Payment In equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                           (e.g., months or years), to commence                    (e.g., 30 or 60 days) after release from imprisonment to
             term of supervision; or

  E    [3 Payment during the term of supervised release will commence within                                (^ 9- 30 or 60 days) after release
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
             time: or

  F    □ Special instructions regarding the payment of criminal monetary penalties:
         If restitution is not paid immediately, the defendant shall make payments of 10% of the defendant's quarterly earnings
         during the term of imprisonment.

         After release from confinement, if restitution is not paid immediately, the defendant shall make payments of the greater of
         $       per month or 10% of defendant's gross monthly income, as directed by the probation officer. Payments are to
         commence not later than 30 days after release from confinement.
  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
  penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the
  Federal Bureau of Prisons' Inmate Financial Responsibility Program, shall be paid through the United States Court Clerk for
  the Western District of Oklahoma, 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
  CD Joint and Several
       Defendant and Co-Defendant Names                Case Number (including dft number)           Joint and Several Amount




  I I The defendant shall pay the cost of prosecution.
  I I The defendant shall pay the following court cost(s):
  13 The defendant shall forfeit the defendant's interest in the following property to the United States:
       All right, title, and interest in the assets listed in the Preliminary Order of Forfeiture dated February 27, 2019, [Doc. #87].

  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
  principal, (5) fine interest. (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
  prosecution and court costs.
